The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                          November 12, 2020

                               2020COA158

No. 14CA2083, People v. Session — Criminal Law — Sentencing
— Punishment for Habitual Criminals; Constitutional Law —
Eighth Amendment — Cruel and Unusual Punishments —
Proportionality Review

     This case is before the court of appeals for a second time. The

first time this case was before the court of appeals, a division

affirmed defendant’s conviction and habitual sentence for

possession of a controlled substance. Following that decision, the

supreme court granted defendant’s petition for writ of certiorari,

vacated the court of appeals’ judgment, and remanded the case to

the court of appeals for the division to reconsider its decision in

light of Melton v. People, 2019 CO 89, Wells-Yates v. People, 2019

CO 90M, and People v. McRae, 2019 CO 91.

     Upon this reconsideration, the division affirms defendant’s

judgment of conviction, rejecting defendant’s contention that his
Sixth Amendment right to counsel were violated when the trial

court denied his request to substitute appointed counsel. The

division also rejects defendant’s contention that he was entitled

have a jury, rather than a judge, adjudicate the habitual criminal

counts.

     With respect to defendant’s challenge to his habitual sentence,

however, the division concludes that, under the standard

articulated in Wells-Yates, second degree burglary and attempted

burglary — two of defendant’s predicate offenses — are no longer

per se grave and serious crimes. The division further concludes

that, because none the defendant’s predicate offenses — nor his

triggering offense — are per se grave and serious, a proportionality

review is required before a habitual sentence is imposed. And

because of the fact-specific nature of that review, the division

remands the case to the trial court for further proceedings.
COLORADO COURT OF APPEALS                                         2020COA158


Court of Appeals No. 14CA2083
City and County of Denver District Court No. 12CR2805
Honorable J. Eric Elliff, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Franky Lamont Session,

Defendant-Appellant.


                 JUDGMENT AFFIRMED, SENTENCE VACATED,
                   AND CASE REMANDED WITH DIRECTIONS

                                   Division II
                         Opinion by JUDGE WELLING
                       Dailey and Hawthorne*, JJ., concur

                         Announced November 12, 2020


Philip J. Weiser, Attorney General, William G. Kozeliski, Senior Assistant
Attorney General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Karen Mahlman Gerash,
Deputy State Public Defender, Denver, Colorado, for Defendant-Appellant


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2020.
¶1    Defendant, Franky Lamont Session, was convicted of

 possession of more than four grams of a schedule II controlled

 substance and sentenced to twenty-four years in prison after the

 trial court adjudicated him a habitual offender.

¶2    On September 14, 2017, we issued our original opinion in this

 case and affirmed both the judgment of conviction and sentence.

 See People v. Session, slip op. at ¶ 38 (Colo. App. No. 14CA2083,

 Sept. 14, 2017) (not published pursuant to C.A.R. 35(e)). In that

 opinion, we concluded that the trial court didn’t err by imposing a

 habitual sentence without undertaking a proportionality review.

 Our conclusion in this regard rested on the premise that even

 assuming Session’s four drug possession convictions — which were

 his triggering offense and three of his predicate offenses — aren’t

 per se grave and serious, because two of his predicate convictions

 — second degree burglary and attempted second degree burglary —

 were per se grave and serious, a proportionality review wasn’t

 required. Id. at ¶¶ 4–17.

¶3    On February 10, 2020, the supreme court granted Session’s

 petition for writ of certiorari, vacated our judgment, and remanded

 the case to us for reconsideration in light of Melton v. People, 2019


                                   1
 CO 89, Wells-Yates v. People, 2019 CO 90M, and People v. McRae,

 2019 CO 91. See Session v. People, (Colo. No. 17SC749, Feb. 10,

 2020) (unpublished order). In Wells-Yates the supreme court made

 explicit what we had assumed — that drug offenses such as

 Session’s three predicate offenses and his triggering offense are no

 longer per se grave and serious. In addition to that, the supreme

 court reopened the issue of whether, under its newly articulated

 standard for determining whether an offense is per se grave and

 serious, second degree burglary or attempted burglary is per se

 grave and serious.

¶4    On reconsideration, we affirm Session’s judgment of conviction

 for the same reasons we did before. We conclude, however, that,

 under the standard articulated in Wells-Yates, second degree

 burglary and attempted burglary are no longer per se grave and

 serious crimes. We further conclude that, because none of

 Session’s predicate offenses — or his triggering offense — are per se

 grave and serious, a proportionality review is required before a

 habitual sentence can be imposed. And because of the fact-specific

 nature of that review, we vacate Session’s sentence and remand the

 case to the trial court for further proceedings.


                                    2
                           I.   Background

¶5    In June 2012, Session appeared at the Saint Joseph Hospital

 emergency room with gunshot wounds. When hospital personnel

 cut away Session’s clothing to assess his injuries, a sandwich bag

 containing cocaine fell from his underwear. Police later arrived and

 took possession of the bag.

¶6    In July 2012, Session was charged with possession of a

 controlled substance with intent to distribute (a class 3 felony) and

 possession of more than four grams of a schedule II controlled

 substance (a class 4 felony). The prosecution later amended the

 charges to include five habitual criminal counts.

¶7    The case went to trial in June 2014. The jury acquitted

 Session of the possession with intent to distribute charge, but

 convicted him of the class 4 felony of possession of more than four

 grams of a schedule II controlled substance. The trial court

 adjudicated Session a habitual criminal based on the possession

 conviction and five previous felony convictions. The trial court

 denied Session’s request for an extended proportionality review of

 his sentence. Session was sentenced to twenty-four years in the

 custody of the Department of Corrections.


                                   3
                             II.   Analysis

¶8    Session raises three issues on appeal. First, he contends that

 his Sixth Amendment right to counsel was violated because the trial

 court denied his request to substitute appointed counsel without

 adequate inquiry. Second, he contends that his Sixth Amendment

 right to a jury trial was violated because a judge, rather than a jury,

 adjudicated the habitual criminal counts. Third, he contends that

 the trial court erred by imposing a habitual sentence without

 conducting a proportionality review. We address each contention,

 in turn, below.1

               A.    Substitution of Appointed Counsel

¶9    Session contends that the trial court violated his Sixth

 Amendment right to counsel because it denied his request to

 substitute appointed counsel without conducting an adequate

 inquiry. We disagree.




 1Because our original opinion was unpublished and our judgment
 was vacated, we choose to re-address all of the issues Session
 raised in his original direct appeal here without reference to our
 earlier opinion.


                                    4
                  1.   Additional Factual Background

¶ 10   Session made three requests to substitute counsel.2 He first

  moved for substitution of counsel during a pretrial conference on

  November 21, 2013. At a hearing without the prosecutor present,

  Session alleged that his counsel had: refused to investigate and

  subpoena information and witnesses, failed to provide mitigating

  evidence to the prosecution, and failed to adequately communicate.

  Defense counsel told the court that the evidence at issue had been

  provided to the prosecution, although it had not affected the plea

  offer. He also assured the court that he had an investigator

  spending “quite a bit” of time on the cases. The trial court found

  that there was no conflict, and that Session’s disagreements with

  counsel related to strategic decisions. The trial court denied

  Session’s motion to substitute counsel. Session declined to proceed

  pro se.




  2In addition to this case, Session was also charged with and
  awaiting trial for distribution and possession with intent to
  distribute (case number 12CR418) and pimping (case number
  12CR4569). Because these trials were also pending, certain pretrial
  matters were heard jointly.

                                    5
¶ 11   Twelve days before trial, on June 12, 2014, Session again

  alleged a conflict with his counsel based on particular evidentiary

  details of the case and requested to proceed pro se. Session

  prepared motions, and the court accepted them, informing Session

  that it would review the information and hold a hearing if

  necessary. The trial court made no further findings on the issue.

¶ 12   The morning of trial, Session informed the trial court that he

  wanted to proceed pro se or have substitute counsel appointed.3

  Session provided the court with more pleadings, including witness

  subpoenas. Session voiced concerns about whether his counsel

  had investigated certain witnesses and issues. Defense counsel

  assured the court he had investigated the issues and was prepared

  for trial. The trial court denied Session’s request, observing that

  the disagreement related to trial strategy, it represented a

  continuation of the disagreement previously heard, a fourth

  continuance of trial wasn’t feasible, and the request appeared to be

  a delay tactic.




  3 Session doesn’t argue on appeal that he was denied the right to
  represent himself at trial. Accordingly, that issue isn’t before us.

                                     6
                          2.    Legal Principles

¶ 13   We review a trial court’s decision to deny substitute counsel

  for an abuse of discretion. People v. Weeks, 2015 COA 77, ¶ 101.

¶ 14   An indigent criminal defendant has a constitutional right to

  counsel, but he or she doesn’t have the right to demand a particular

  attorney. People v. Arguello, 772 P.2d 87, 92 (Colo. 1989); see U.S.

  Const. amends. VI, XIV; Colo. Const. art. II, § 16. Thus, a court

  isn’t required to substitute counsel unless a defendant establishes

  “good cause, such as a conflict of interest, a complete breakdown of

  communication or an irreconcilable conflict which leads to an

  apparently unjust verdict.” Arguello, 772 P.2d at 94 (citation

  omitted).

¶ 15   To determine whether a district court erred by denying a

  defendant’s request for substitution of counsel, we consider four

  factors: (1) the timeliness of the defendant’s motion; (2) the

  adequacy of the court’s inquiry; (3) whether the conflict between the

  defendant and his attorney was so great that it resulted in a total

  lack of communication or otherwise prevented an adequate defense;

  and (4) whether the defendant substantially and unreasonably




                                     7
  contributed to the conflict with his attorney. People v. Bergerud,

  223 P.3d 686, 695 (Colo. 2010).

                             3.    Discussion

¶ 16   Our review of the four factors described in Bergerud reveals

  adequate support for the trial court’s denial of Session’s motion for

  substitution of counsel. Although better practice may have been for

  the court to conduct further inquiry into each of Session’s separate

  complaints and to make additional findings in support of its

  decision, we conclude the court didn’t abuse its discretion.

¶ 17   First, Session’s second and third motions were late. In his

  second request, Session asked the court to appoint a new attorney

  just twelve days before trial in a serious felony case. Session’s third

  request was made the same day as his trial was set to begin. To

  accommodate either request, the court would have had to continue

  the trial for a fourth time. Although the interest in judicial

  efficiency doesn’t override a defendant’s right to counsel, it is a

  relevant consideration in determining whether to allow substitution

  of counsel. See Arguello, 772 P.2d at 94.

¶ 18   Second, under the circumstances, the court wasn’t required to

  conduct further inquiry into Session’s second and third requests.


                                     8
  Generally, upon receiving a motion to substitute counsel, a court

  must conduct a hearing or inquire into the reasons for the

  defendant’s request. See Bergerud, 223 P.3d at 694. But when a

  defendant’s written motion describes his complaints in sufficient

  detail, the court need not inquire further. See id.; see also People v.

  Arko, 159 P.3d 713, 719 (Colo. App. 2006), rev’d on other grounds,

  183 P.3d 555 (Colo. 2008). Here, the trial court was able to

  evaluate the nature of Session’s dispute with his counsel on the

  basis of Session’s written motions and Session’s statements during

  the November 21, 2013, hearing.

¶ 19   Third, with respect to whether the conflict prevented the

  preparation of an adequate defense, we agree with the trial court’s

  determination that Session failed to demonstrate that defense

  counsel’s performance had been detrimental to Session’s defense.

  The conflict, according to Session, arose largely from defense

  counsel’s alleged failure to investigate certain evidence and

  witnesses and his alleged failure to make certain evidence available

  to the prosecution. But the record indicates that counsel made

  reasonable efforts to investigate the evidence and witnesses

  complained of. The record further indicates that counsel provided


                                     9
  the complained-of evidence to the prosecution, but hadn’t made

  Session aware that he had done so. Session later described this as

  a “miscommunication.”

¶ 20   Fourth, the record is unclear whether Session contributed to

  any conflict with defense counsel, but our analysis of the other

  three factors reveals adequate support for the trial court’s decision.

  Because the decision finds support in the record, we conclude the

  court didn’t abuse its discretion when it denied Session’s motions

  for substitution of counsel.

¶ 21   Accordingly, we discern no error.

                  B.   Habitual Criminal Adjudication

¶ 22   Session contends that he was entitled to a jury trial for his

  habitual criminal adjudication. We disagree.

¶ 23   Although this issue wasn’t preserved, we exercise our

  discretion to review an unpreserved constitutional challenge for the

  first time on appeal. People v. Wiedemer, 852 P.2d 424, 433 n.9

  (Colo. 1993). We review for plain error. Hagos v. People, 2012 CO

  63, ¶ 14.




                                    10
                          1.    Legal Principles

¶ 24   In habitual criminal proceedings, the prosecution bears the

  burden of proving beyond a reasonable doubt that the defendant

  has been previously convicted as alleged. People v. Nunn, 148 P.3d

  222, 225-28 (Colo. App. 2006). Generally, any fact other than the

  fact of a prior conviction that increases the penalty for a crime

  beyond the prescribed statutory maximum must be submitted to a

  jury and proved beyond a reasonable doubt. Blakely v. Washington,

  542 U.S. 296, 303 (2004); Apprendi v. New Jersey, 530 U.S. 466,

  490 (2000). “Although there is some doubt about the continued

  vitality of the prior conviction exception,” Lopez v. People, 113 P.3d

  713, 723 (Colo. 2005), the United States Supreme Court and the

  Colorado Supreme Court have repeatedly affirmed the exception,

  see United States v. Booker, 543 U.S. 220, 244 (2005); Blakely, 542

  U.S. at 301; People v. Huber, 139 P.3d 628, 631 (Colo. 2006); Lopez,

  113 P.3d at 723.

¶ 25   Apprendi’s prior conviction exception extends to the additional

  statutory factual findings for each prior conviction necessary to

  support a habitual criminal sentence, including: (1) that each prior

  conviction was separately brought and tried; (2) that they arose out


                                    11
  of separate and distinct criminal episodes; and (3) that the accused

  was the person named in each prior conviction. Nunn, 148 P.3d at

  226-28; see Lopez, 113 P.3d at 726; People v. Benzor, 100 P.3d 542,

  545 (Colo. App. 2004).

                            2.    Discussion

¶ 26   We are unpersuaded that Session’s constitutional rights were

  violated. Session doesn’t allege any flaws in the proceedings

  resulting in his prior convictions. The trial court properly made

  findings of fact regarding the prior convictions pursuant to the

  habitual criminal statute and, in light of Lopez, Blakely, and

  Apprendi, didn’t violate Session’s Sixth Amendment right under the

  United States Constitution or Session’s rights under article II,

  section 16 of the Colorado Constitution in doing so.

¶ 27   We are also unpersuaded by Session’s contention that Alleyne

  v. United States, 570 U.S. 99 (2013), did away with the prior

  conviction exception under the Sixth Amendment. The Supreme

  Court in Alleyne overruled Harris v. United States, 536 U.S. 545

  (2002), but Harris didn’t involve Apprendi’s prior conviction

  exception. See generally Harris, 536 U.S. at 549. Similarly, the

  Court’s analysis in Alleyne and its discussion of Apprendi didn’t


                                    12
  alter Apprendi’s prior conviction exception to its general holding

  regarding the Sixth Amendment. See Alleyne, 570 U.S. at 108-09.

  The prior conviction exception from Apprendi and Blakely therefore

  remains supported. Because the habitual criminal statute is

  constitutional under the prior conviction exception, there was a

  sufficient basis for the trial court, instead of a jury, to make

  findings of fact regarding Session’s habitual criminal charges. We,

  therefore, reject Session’s constitutional claim.

                C.   Proportionality of Session’s Sentence

¶ 28   Session contends that the trial court erred by imposing a

  twenty-four-year sentence — triggered by his possession conviction

  and five previous felony convictions — without conducting a

  proportionality review. We agree and remand for a proportionality

  review.

                           1.   Additional Facts

¶ 29   Session’s habitual criminal sentence was triggered by his

  class 4 felony conviction for possession of more than four grams of

  a schedule II controlled substance in violation of section 18-18-

  403.5(2)(a)(II), C.R.S. 2012. By the time of Session’s sentencing,




                                     13
  that offense had been reclassified as a level 4 drug felony. § 18-18-

  403.5(2)(a), C.R.S. 2019.

¶ 30   Session’s five prior felony convictions are, as follows:

           an April 6, 2004, conviction for possession of a schedule

            IV controlled substance (a class 5 felony at the time of

            conviction; a level 1 drug misdemeanor now and at the

            time of sentencing in this case);

           a May 19, 2004, conviction for conspiracy to possess a

            schedule II controlled substance (a class 4 felony at the

            time of conviction; a level 4 drug felony now and at the

            time of sentencing in this case);

           a March 9, 2004, conviction for conspiracy to possess a

            schedule II controlled substance (class 4 felony at the

            time of conviction; a level 4 drug felony now and at the

            time of sentencing in this case);

           a January 26, 1995, conviction for second degree

            burglary (a class 4 felony then, at the time of sentencing,

            and now); and




                                    14
           a June 15, 1993, conviction for attempted second degree

            burglary (a class 5 felony then, at the time of sentencing,

            and now).

                          2.    Applicable Law

¶ 31   The Eighth Amendment and article II, section 20 of the

  Colorado Constitution prohibit cruel and unusual punishments.

  Wells-Yates, ¶¶ 5, 10. Those provisions require a sentence to be

  proportionate to the crime. Solem v. Helm, 463 U.S. 277, 290

  (1983); Alvarez v. People, 797 P.2d 37, 38 (Colo. 1990), abrogated

  on other grounds by Melton, ¶ 18. We review proportionality

  determinations de novo. Wells-Yates, ¶ 35.

¶ 32   To ensure sentences aren’t disproportionate, a criminal

  defendant convicted of being a habitual criminal is “entitled, upon

  request, to a proportionality review of his sentence.” People v.

  Deroulet, 48 P.3d 520, 522 (Colo. 2002), abrogated on other grounds

  by Wells-Yates, ¶¶ 63-65. The initial proportionality review, called

  an abbreviated review, considers the gravity or seriousness of the

  offenses and the harshness of the penalty. Wells-Yates, ¶ 11.

¶ 33   Generally, the gravity or seriousness of the offense requires a

  consideration of the harm caused or threatened to the victim or


                                    15
  society and the culpability of the offender. Factors pertinent to the

  harm to the victim or society include the absolute magnitude of the

  crime, whether the crime is a lesser included offense or the greater

  inclusive offense, whether the crime involves a completed act or an

  attempt to commit an act, and whether the defendant was a

  principal or an accessory after the fact in the criminal episode. Id.

  at ¶ 12. As it relates to the defendant’s culpability, motive is

  relevant, as is whether the defendant’s acts were negligent,

  reckless, knowing, intentional, or malicious. Id.

¶ 34   However, if a crime is considered per se grave or serious, “a

  trial court may skip the first subpart of step one — the

  determination regarding the gravity or seriousness of the crimes —

  and ‘proceed directly to the second subpart’ of that step — the

  assessment related to the harshness of the penalty.” Id. at ¶ 13

  (quoting Close v. People, 48 P.3d 528, 538 (Colo. 2002), abrogated

  on other grounds by Wells-Yates) (citing Deroulet, 48 P.3d at 524)).

  A per se grave and serious crime is one that has been declared

  inherently grave or serious, such as aggravated robbery or

  accessory to first degree murder. Id. (first citing Deroulet, 48 P.3d

  at 524; then citing Close, 48 P.3d at 538).


                                    16
¶ 35   Wells-Yates, ¶ 63, sets forth a new standard by which courts

  determine whether an offense is per se grave or serious:

             [T]he designation of per se grave or serious for
             purposes of a proportionality review must be
             reserved for those rare crimes which, based on
             their statutory elements, necessarily involve
             grave or serious conduct. Put differently, a
             crime should not be designated per se grave or
             serious unless the court concludes that the
             crime would be grave or serious in every
             potential factual scenario. Using the
             designation otherwise is fraught with peril.

¶ 36   For those crimes that aren’t per se grave or serious, courts

  should consider the facts and circumstances underlying both the

  defendant’s triggering and predicate offenses. Id. at ¶¶ 37-39.

  Subsequent legislative amendments reducing the penalties for

  certain offenses are also relevant considerations when assessing

  whether the offenses are grave or serious. Id. at ¶¶ 40-53.

¶ 37   The harshness of the penalty includes a consideration of the

  length of the sentence as well as parole eligibility. Id. at ¶ 14.

¶ 38   Taking these factors into consideration, during an abbreviated

  proportionality review of a habitual criminal sentence, the court

  must consider each triggering offense and the predicate offenses

  together and determine whether, in combination, they are so



                                     17
  lacking in gravity or seriousness as to raise an inference that the

  sentence imposed on that triggering offense is grossly

  disproportionate. If that inference exists, an extended

  proportionality review must be undertaken. If not, the sentence is

  proportionate. Id. at ¶ 76.

¶ 39   Certain drug offenses, such as simple possession and use of a

  controlled substance and possession with intent to distribute, are

  no longer considered per se grave or serious offenses. Id. at ¶¶ 68-

  73. And, it is an open question whether second degree burglary

  and attempted second degree burglary are per se grave or serious

  offenses. Id. at ¶ 65 nn.17 & 18; see also People v. Tran, 2020 COA

  99, ¶¶ 94, 98-101 (acknowledging that in Well-Yates “the supreme

  court declined to decide whether second degree burglary is still a

  per se grave and serious offense,” but concluding that “on remand,

  the trial court should not treat [the defendant]’s second degree

  burglary convictions as per se grave and serious” and should

  instead “analyze the facts of each offense to determine whether it is

  grave and serious”).




                                    18
                             3.    Application

¶ 40   We first address whether, in light of Wells-Yates, any of

  Session’s triggering or predicate offenses are per se grave and

  serious. Because we conclude that none of his offenses are per se

  grave and serious, we remand the case to the trial court to conduct

  a proportionality review with instructions to analyze the facts and

  circumstances surrounding each offense.

                            a.    Drug Offenses

¶ 41   Session’s habitual criminal sentence was triggered by his

  class 4 felony conviction for possession of more than four grams of

  a schedule II controlled substance. § 18-18-403.5(2)(a)(II), C.R.S.

  2012; § 18-18-403.5(2)(a), C.R.S. 2019. By the time he was

  sentenced in 2014, this offense had been reclassified as a level 4

  drug felony. Three of Session’s prior felony convictions were also

  for drug offenses that, by the time of his sentencing, had been

  reclassified as lower level offenses.

¶ 42   Before Wells-Yates, all drug-related crimes were, at least

  arguably, per se grave and serious offenses. Deroulet, 48 P.3d at

  524; see also Wells-Yates, ¶ 13. But see Ch. 333, 2013 Colo. Sess.

  Laws 1900-44 (reclassifying drug offenses in Colorado, reducing


                                     19
  sentences for those offenses, and calling into question whether drug

  offenses were still per se grave and serious offenses). However, in

  Wells-Yates the supreme court held that “drug offenses of

  possession and possession with intent should no longer be

  considered per se grave or serious.” Wells-Yates, ¶ 66. Instead, a

  court’s determination of whether a drug possession offense is grave

  or serious must be an individualized determination that turns “on

  the facts and circumstances surrounding the specific crime

  committed — i.e., [it should be] based on consideration of the harm

  caused or threatened to the victim or society and the offender’s

  culpability.” Id. at ¶ 69.

¶ 43    Thus, Session’s triggering offense and his three felony drug

  possession convictions are conclusively no longer per se grave and

  serious.

       b.    Second Degree Burglary and Attempted Second Degree
                                  Burglary

¶ 44    Previously, the supreme court had held that both second

  degree burglary and attempted second degree burglary were per se

  grave and serious crimes. Deroulet, 48 P.3d at 524 (holding that

  burglary is per se grave or serious); Close, 48 P.3d at 536 (holding



                                    20
  that attempted burglary is per se grave or serious). In Wells-Yates,

  ¶ 65, the supreme court said that crimes it had previously

  considered per se grave and serious like “[a]ggravated robbery,

  burglary, accessory to first degree murder, and the sale or

  distribution of narcotics . . . satisfy the standard [it] announce[d].”

  Id. (footnote omitted). But, in a pair of footnotes, the court called

  into question whether “the designation of burglary as a per se grave

  or serious crime extends to third degree burglary . . . or even second

  degree burglary . . . .” Id. at ¶ 65 nn.17 & 18 (noting that it “need

  not, and therefore d[id] not, decide whether [attempted burglary]

  should be considered per se grave or serious”). Because the issue

  of whether second degree burglary remains a per se grave or serious

  offense wasn’t before the court in Wells-Yates, it declined to resolve

  it. Id.; see also Tran, ¶¶ 94, 98-101 (acknowledging that Wells-

  Yates left open the issue of whether second degree burglary was per

  se grave and serious).

¶ 45   The supreme court did, however, lay out a roadmap for

  determining whether a crime should be designated as per se grave

  and serious. Wells-Yates, ¶¶ 62-63. First, the supreme court

  admonished that we should be cautious when designating a crime


                                     21
  per se grave and serious. Id. at ¶ 62. Second, our concern when

  designating a crime per se grave and serious should be “magnified

  in the habitual criminal context, where every sentence under review

  has been imposed without the trial court’s exercise of discretion.”

  Id. And, third, we shouldn’t designate a crime per se grave and

  serious “unless [we] conclude[] that the crime would be grave or

  serious in every potential factual scenario.” Wells-Yates, ¶ 63

  (emphasis added).

¶ 46   Applying these principles, we conclude that second degree

  burglary and attempted second degree burglary aren’t per se grave

  and serious offenses in the wake of Wells-Yates. This is because

  they aren’t crimes that are grave or serious in every factual

  scenario.

¶ 47   To be sure, first degree burglary is per se grave and serious

  because it is grave and serious in every permutation. Id. at ¶ 65.

  First degree burglary is committed when a person unlawfully enters

  a “building or occupied structure” with the intent to commit a crime

  therein against another person or property and, while doing so, “the

  person or another participant in the crime assaults or menaces any

  person, the person or another participant is armed with explosives,


                                    22
  or the person or another participant uses a deadly weapon or

  possesses and threatens the use of a deadly weapon.” § 18-4-

  202(1), C.R.S. 2019. Simply by satisfying the elements of first

  degree burglary, the offender has placed others in grave danger.

¶ 48   In contrast, “[a] person commits second degree burglary, if the

  person knowingly breaks an entrance into, enters unlawfully in, or

  remains unlawfully after a lawful or unlawful entry in a building or

  occupied structure with intent to commit therein a crime against

  another person or property.” § 18-4-203, C.R.S. 2019. While this

  crime can, in some cases, be grave or serious, it isn’t always. For

  example, one can commit second degree burglary by entering an

  unoccupied garage and stealing a bicycle. One could also commit

  second degree burglary by entering an abandoned building to steal

  copper wiring. Neither of these versions of second degree burglary

  are likely to be grave or serious. But, one can also commit second

  degree burglary by entering an occupied garage or home and

  stealing the owner’s personal effects, risking a dangerous

  confrontation. That would be grave and serious.




                                   23
¶ 49   Thus, applying Wells-Yates we conclude that second degree

  burglary (and attempted second degree burglary) are no longer per

  se grave and serious crimes.4

                      c.   Proportionality Review

¶ 50   Not having the benefit of Wells-Yates, McRae, or Melton, the

  trial court — and this division in our earlier opinion — concluded

  that Session’s sentence was proportionate under the then-governing

  law. However, after Wells-Yates, none of Session’s prior convictions




  4 Wells-Yates v. People, 2019 CO 90M, partially abrogated People v.
  Deroulet, 48 P.3d 520 (Colo. 2002), and Close v. People, 48 P.3d 528
  (Colo. 2002). Deroulet held that burglary offenses, including second
  degree burglary, were per se grave and serious crimes. 48 P.3d at
  524. And Close held that attempted burglary offenses, including
  attempted second degree burglary, were also per se grave and
  serious crimes. 48 P.3d at 536. The supreme court in Wells-Yates
  explicitly didn’t resolve whether second degree burglary or
  attempted second degree burglary are still per se grave and serious
  crimes. However, it did set a new standard for which offenses
  constitute per se grave and serious crimes. In doing so, it cited to
  Deroulet and Close in a footnote, calling into question whether,
  under this new standard, second degree burglary or attempted
  second degree burglary would still be per se grave and serious
  crimes. Wells-Yates, ¶ 65 nn.17 & 18. By explicitly declining to
  resolve the per se grave and serious status of second degree
  burglary and attempted second degree burglary, Wells-Yates
  partially abrogates both earlier opinions such that lower courts are
  no longer bound by Deroulet’s and Close’s holdings on those issues
  when determining whether second degree burglary or attempted
  second degree burglary are per se grave and serious crimes.

                                   24
— for drug possession, second degree burglary, and attempted

second degree burglary — are per se grave and serious.. We

recognize that in conducting a proportionality review of Session’s

sentence, it it now necessary for a court to consider and weigh the

following:

            Session’s April 6, 2004, conviction for possession of a

             schedule IV controlled substance was a class 5 felony

             punishable by one to three years in prison plus two years

             of mandatory parole. §§ 18-1.3-401(V)(A), 18-18-

             405(2)(a)(III)(A), C.R.S. 2004. He was sentenced to two

             years in prison. In 2013, the offense was reclassified.

             Ch. 333, sec. 10, § 18-18-405, 2013 Colo. Sess. Laws

             1909-13.

            Session’s May 19, 2004, conviction for conspiracy to

             possess a schedule II controlled substance was a class 4

             felony punishable by two to six years in prison, plus

             three years of mandatory parole. §§ 18-1.3-401(V)(A), 18-

             18-405(2)(a), C.R.S. 2004. He was sentenced to six years

             in prison. After October 2013, the offense would have

             been a level 4 drug felony punishable by six months to

                                    25
    one year in prison, plus one year of mandatory parole.

    §§ 18-1.3-401.5(2)(a), 18-18-405(2)(d), C.R.S. 2019.

   Session’s March 9, 2004, conviction for conspiracy to

    possess a schedule II controlled substance was a class 4

    felony punishable by two to six years in prison, plus

    three years of mandatory parole. §§ 18-1.3-

    401(1)(a)(V)(A), 18-18-405(2)(a), C.R.S. 2004. He was

    sentenced to five years in prison. After October 2013, the

    offense would have been classified as a level 4 drug

    felony and punishable by six months to one year in

    prison, plus one year of mandatory parole. §§ 18-1.3-

    401.5(2)(a), 18-18-405(2)(d), C.R.S. 2019.

   As of March 1, 2020, a defendant convicted of the drug

    possession offenses Session was convicted of may be

    eligible, upon successful completion of a community-

    based sentence and treatment, to have the court vacate

    his felony conviction and enter a conviction for a level 1

    drug misdemeanor conviction instead. § 18-1.3-

    103.5(2)(a), (b), C.R.S. 2019.




                           26
           Simple possession of narcotics or conspiracy to possess

            narcotics isn’t per se grave and serious. Wells-Yates, ¶ 2;

            Melton, ¶ 11.

           Session was convicted of second degree burglary in

            January 1995 and attempted second degree burglary in

            June 1993. At the time of sentencing, second degree

            burglary and attempted second degree burglary were

            both considered per se grave and serious offenses.

            Deroulet, 48 P.3d at 524; Close, 48 P.3d at 536. In light

            of Wells-Yates, ¶ 65 nn.17 & 18, and our analysis above,

            we conclude that neither crime is per se grave and

            serious. See also Tran, ¶¶ 94, 98-101.

           Case law has identified other considerations: the change

            in drug laws in this state, the harm caused or threatened

            by the offenses, the magnitude of the offenses, whether

            they were lesser included offenses or attempts, the

            defendant’s culpability or mental state, and the

            defendant’s parole eligibility.

¶ 51   While we recognize that we may perform our own abbreviated

  proportionality analysis, we decline to do so because such a review

                                    27
  requires “an analysis of the facts and circumstances surrounding

  [each triggering offense] and the facts and circumstances

  surrounding . . . [the] predicate offense[],” and because the trial

  court is “‘uniquely suited’ to make these factual determinations.”

  Wells-Yates, ¶ 75 (quoting People v. Gaskins, 825 P.2d 30, 35 (Colo.

  1992)). We therefore remand to the trial court to conduct the

  abbreviated proportionality review under Wells-Yates, Melton, and

  McRae, and, if it determines it is warranted, an extended

  proportionality review. We express no opinion on the outcome of

  that review, including whether an extended proportionality review

  will be warranted.

                             III.   Conclusion

¶ 52   The judgment of conviction is affirmed, the sentence is

  vacated, and the case is remanded for a new proportionality review.

       JUDGE DAILEY and JUDGE HAWTHORNE concur.




                                     28